 



Exhibit 10.34

 

THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACI"'), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
SUCH REGISTRATION OR RECEIPT BY THE COMPANY OF A WRITTEN OPINION OF COUNSEL IN
THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS
NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE SECURITIES LAWS.

 

GREENWAY TECHNOLOGIES, INC.

Subordinated Convertible Promissory Note

Dated: December 20, 2017 $166,667.00

 

For value received, Greenway Technologies, Inc., a Texas corporation (the
"Company"), hereby promises to pay to the order of Tunstall Canyon Group, LLC, a
Texas limited liability Company (together with its successors, representatives,
and permitted assigns, the "Payee"), in accordance with the terms hereinafter
provided, the principal amount of One Hundred Sixty-Six Thousand, Six Hundred
Sixty-Seven and No/ 100 Dollars (S 166,667.00), together with interest from the
date hereof (the "Issuance Date"), on the unpaid principal at the rate of4.50%
per annum.

[image_095.jpg][image_096.jpg]Interest shall be computed on the basis of a
360-day year of twelve 3D-day months and shall accrue commencing on the Issuance
Date. Furthermore, upon the occurrence of an Event of Default (as defined
below), then to the extent permitted by law, the Company will pay interest in
cash to the Payee, payable on demand, on the outstanding principal balance of
the Note from the date of the Event of Default until such Event of Default is
cured at the maximum applicable legal rate per annum.

All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds by wire transfer to the Payee's bank
account, pursuant to instructions to be provided by the Payee to the Company.
The outstanding principal balance of this Note, plus all accrued interest, shall
be due and payable as follows: On December 20, 2018, the sum of $86,667.00, plus
accrued interest. On December 20, 2019, the sum of $80,000.00, plus accrued
interest.

The Company reserves the right to prepay this Note (in whole or in part) prior
to any maturity date with no prepayment penalty. Any such prepayment shall be
applied against the principal due under this Note and shall be accompanied by
the payment of accrued interest on the amount prepaid to the date of prepayment.

Provided, however, notwithstanding anything herein contained to the contrary,
the Payee, in its sole discretion, in whole or in part and, in lieu of requiring
that the Company make a cash payment of principal due on this Note on a due date
as specified above, may elect instead to convert a portion of this Note and
receive shares of the common stock of the Company, par value SO.OOOI per share
(the "Common Stock") at the rate of $0.08 per share for each one dollar of cash
payment which may be then due hereunder (the "Conversion Price"). All payments
of accrued interest shall be in cash.

For example, if the Payee desires to receive the principal payment of $86,667.00
due on December 20, 2018, in shares of the Common Stock instead of cash, the
Company shall issue to the Payee 1,083,333 shares of the Common Stock. If the
Payee desires to receive the principal payment of $80,000.00 due on December 20,
2019, in shares of the Common Stock instead of cash, the Company shall issue to
the Payee 1,000,000 shares of the Common Stock.

If any payment obligation under this Note is not paid when due, the Company
promises to pay all costs of collection, including reasonable attorney fees,
whether or not a lawsuit is commenced as part of the collection process.

If any of the following events of default (an "Event of Default") occurs, this
Note and any other obligations of the Company to the Payee, shall become due
immediately, without demand or notice:

 

 



* [image_097.jpg]The failure of the Company to pay the principal and any accrued
interest when due;

* [image_097.jpg]The liquidation or dissolution of the Company;

* [image_097.jpg]The filing of bankruptcy proceedings involving the Company as a
debtor;

* [image_097.jpg]The application for the appointment of a receiver for the
Company;

* [image_097.jpg]The making of a general assignment for the benefit of the
Company's creditors;

* [image_097.jpg]The insolvency of the Company;

* [image_097.jpg]A misrepresentation by the Company to the Payee for the purpose
of obtaining or extending credit; or

* [image_097.jpg]The sale of a material portion of the business or assets of the
Company.

[image_098.jpg][image_099.jpg][image_099.jpg][image_100.jpg][image_101.jpg]

All payments due under this Note shall be subordinated and made junior, in all
respects to the payment in full of all principal, all interest accrued thereon
and all other amounts due on any indebtedness outstanding prior to the Issuance
Date.

Whenever any payment to be made shall be due on a Saturday, Sunday or a public
holiday under the laws of the State of Texas, such payment may be due on the
next succeeding business day and such next succeeding day shall be included in
the calculation of the amount of accrued interest payable on such date.

This Note may be transferred, sold, pledged, hypothecated or otherwise granted
as security by the Payee subject only to the express prior written consent of
the Company which consent shall not be unreasonably withheld.

No delay in enforcing any right of the Payee under this Note, or assignment by
the Payee of this Note, or failure to accelerate the debt evidenced hereby by
reason of default in the payment of an installment or the acceptance of a
past-due installment shall be construed as a waiver of the right of the Payee to
thereafter insist upon strict compliance with the terms of this Note without
notice being given to Company. All rights of the Payee under this Note are
cumulative and may be exercised concurrently or consecutively at the Payee's
option.

[image_102.jpg]Covenants of the Company. The Company covenants that, while this
Note is convertible (a) it will reserve from its authorized and unissued shares
of the Common Stock a sufficient number of shares of the Common Stock to provide
for the delivery of the shares of the Common Stock pursuant to any conversion of
this Note, and (b) that all shares of the Common Stock which may be issued upon
any such conversion of this Note will be fully paid and non-assessable.

2.                 Protection Against Dilution. Etc. In any of the following
events, occurring after the Issuance Date, appropriate adjustment shall be made
in the number of shares of the Common Stock to be deliverable upon any
conversion of this Note and the purchase price per share of the Common Stock to
be paid, so as to maintain the proportionate interest of the Payee as of the
Issuance Date: (a) recapitalization of the Company through a split-up or reverse
split of the outstanding shares of the Common Stock into a greater or lesser
number, as the case may be, or (b) declaration of a dividend on the shares of
the Common Stock, payable in shares of the Common Stock or other securities of
the Company convertible into shares of the Common Stock, or (c) any of the
events described in Paragraph 4 hereof.

3.                 Merger. Etc. In case the Company, or any successor, shall be
consolidated or merged with another Company, or substantially all of its assets
shall be sold to another company in exchange for stock, cash or other property
with the view to distributing such stock, cash or other property to its
shareholders, each of the shares of the

 

 

Common Stock purchasable by this Note shall be replaced tor the purposes hereof
by the securities of the Company or cash or property issuable or distributable
in respect of one share of the Common Stock of the Company, or its successors,
upon such consolidation, merger, or sale, and adequate provision to that effect
shall be made at the time thereof. Provided, however, notwithstanding anything
herein contained to the contrary, in the event that the terms of any such
consolidation, merger or sale call for the distribution of any cash or property
to the shareholders of the Company, no such cash or property shall be
distributable to the Payee in connection with any unconverted portion of this
Note, unless the Payee shall have converted this Note pursuant to the terms of
Paragraph 6 hereof and all other terms of this Note.

4.                 Notice of Certain Events. Upon the happening of any event
requiring an adjustment of the
[image_103.jpg][image_104.jpg][image_105.jpg]Conversion Price, the Company shall
forthwith give written notice thereof to the Payee stating the adjusted
Conversion Price and the adjusted number of shares of the Common Stock
purchasable upon the conversion hereof resulting from such event and setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. The Board of Directors of the Company shall determine
the computation made hereunder. In the case of (a) any consolidation, merger, or
sale affecting the Company and calling for the payment of cash or the delivery
of property to shareholders of the Company, or (b) any voluntary or involuntary
dissolution, liquidation, or winding up of the Company shall at any time be
proposed, the Company shall give at least 20 days' prior written notice thereof
to the Payee stating the date on which such event is to take place and the date
(which shall be at least 20 days after the giving of such notice) as of which
the holders of record of shares of the Common Stock shall be entitled to
participate in any such event. If the Payee does not elect to convert any part
of this Note as a result of any such notice, the Payee shall have no right with
respect to any portion of this Note which shall remain unconverted to
participate in (x) any such cash or other property resulting from any such
consolidation, merger or sale, or (y) any voluntary or involuntary dissolution,
liquidation, or winding up of the Company.

 

5.                 Shareholders' Rights. Until a valid conversion of this Note,
the Payee shall not be entitled to any rights of a shareholder with respect to
the shares of the Common Stock covered by this Note and not so converted; but
immediately upon a conversion of this Note as provided herein, the Payee shall
be deemed a record holder of the shares of the Common Stock received as a result
of any such conversion.

6.                 Manner of Conversion. In order to convert this Note, the
Payee shall surrender this Note, duly endorsed or assigned to the Company or, in
blank, at the office of the Company, accompanied by a written Form of Conversion
attached hereto (the "Conversion Notice") that the Payee elects to convert this
Note or, if less than the entire amount thereof is to be converted, the portion
thereof to be converted.

This Note shall be deemed to have been converted immediately prior to the close
of business on the day of surrender of this Note for conversion in accordance
with the foregoing provisions, and at such time the person or persons entitled
to receive the shares of the Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder or holders of the shares of the
Common Stock at such time. As promptly as practicable on or after a conversion
date, but in no event later than five business days, the Company shall issue and
shall deliver to the Payee a certificate or certificates for the number of full
shares of the Common Stock issuable upon such conversion.

In case this Note is converted in part only, upon such conversion the Company
shall execute and deliver to the Payee thereof, at the expense of the Company, a
new Note, in the aggregate, in the number of shares of the Common Stock covered
by the unconverted portion of this Note.

7.                 Limitation on Conversion. The Payee (including any successor,
transferee or assignee) shall not have the right to convert any portion of this
Note to the extent that after giving effect to such conversion, the Payee

 

 

(together with the Payee's affiliates) would beneficially own in excess of 9.99%
(the "Maximum Percentage") of the number of shares of the Common Stock of the
Company outstanding immediately after giving effect to such conversion. For
purposes of the foregoing sentence, the number of shares of the Common Stock
beneficially owned by the Payee and its affiliates shall include the number of
shares of the Common Stock issuable upon conversion of this Note with respect to
which the determination of such sentence is being made, but shall exclude the
number of shares Of the Common Stock which would be issuable upon (i) conversion
of the remaining, non-converted portion of this Note beneficially owned by the
Payee or any of its affiliates, and (ii) conversion of the unconverted or
nonconverted portion of any other securities of the Company (including, without
limitation, any other notes of the Company) subject to a limitation on
conversion analogous to the limitation contained herein beneficially owned by
the Payee or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this paragraph, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended. For purposes of this paragraph, in determining the number of
outstanding shares of the Common Stock, the Payee may rely on the number of
outstanding shares of the Common Stock as reflected in (x) the Company's most
recent Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y) a more recent
public announcement by the Company, or (z) any other notice by the Company or
the Transfer Agent setting forth the number of shares of the Common Stock
outstanding. For any reason at any time, during regular business hours of the
Company and upon the written request of the Payee, the Company shall within two
business days confirm in writing to the Payee the number of shares of the Common
Stock then outstanding. In any case, the number of outstanding shares of the
Common Stock shall be determined after giving effect to the conversion of
securities of the Company, including this Note, by the Payee or its affiliates
since the date as of which such number of outstanding shares of the Common Stock
was reported. By written notice to the Company, the Payee may increase or
decrease the Maximum Percentage to any other percentage specified in such
notice; provided that (A) any such increase will not be effective until the 61st
day after such notice is delivered to the Company, and (B) any such increase or
decrease will apply only to the Payee and not to any other party.       



[image_108.jpg]8. Representations and Covenants Of the Payee. The Payee
represents and covenants that this Note has not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), or any other
applicable securities law. This Note has been purchased for investment only and
not with a view to distribution or resale, and may not be sold, pledged,
hypothecated or otherwise transferred unless this Note or the shares of the
Common Stock represented hereby are registered under the Securities Act, and any
other applicable securities law, or the Company has received an opinion of
counsel satisfactory to it that registration is not required. A legend in
substantially the following form will be placed on any certificates or other
documents evidencing the shares of the Common Stock to be issued upon any
conversion of this Note:

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE. WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.

 

Further, stop transfer instructions to the transfer agent of the shares of the
Common Stock have been or will be placed with respect to the shares of the
Common Stock so as to restrict the resale, pledge, hypothecation or other
transfer thereof, subject to the further items hereof, including the provisions
of the legend set forth in this paragraph.

[image_107.jpg]

 

 

 

9.                 Fractional Shares. Upon the conversion of this Note, no
fractions of shares of the Common Stock shall be issued. If any such fraction
might exist, the number of shares of the Common Stock shall be rounded down to
the nearest whole number of shares.

10.             Registration Obligation. The Company has not agreed to file and
the Company does not anticipate the filing of a registration statement under the
Securities Act to allow a public resale of this Note or the resale of any shares
of the Common Stock issued upon the conversion of this Note.

11.              Loss. Theft. Destruction of Note. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Note and, in the case of any such loss, theft, or destruction, upon receipt
of indemnity reasonably satisfactory to the Company, or, in the case of any such
mutilation, upon surrender and cancellation of this Note, the Company will make
and deliver, in lieu of such lost, stolen, destroyed or mutilated Note, a new
Note of like tenor.

12.              Arbitration. Any controversy or claim arising out of or
relating to this Note, or the breach, termination, or validity thereof, shall be
settled by final and binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association ("AAA Rules") in
effect as of the effective Issuance Date. The American Arbitration Association
shall be responsible for (a) appointing a sole arbitrator, and (b) administering
the case in accordance with the AAA Rules. The situs of the arbitration shall be
Fort Worth, Texas. Upon the application of either party to this Note, and
whether or not an arbitration proceeding has yet been initiated, all courts
having jurisdiction hereby are authorized to (x) issue and enforce in any lawful
manner, such temporary restraining orders, preliminary injunctions and other
interim measures of relief as may be necessary to prevent harm to a party's
interest or as otherwise may be appropriate pending the conclusion of
arbitration proceedings pursuant to this Note, and (y) enter and enforce in any
lawful manner such judgments for permanent equitable relief as may be necessary
to prevent harm to a party's interest or as otherwise may be appropriate
following the issuance of arbitral awards pursuant to this Note. Any order or
judgment rendered by the arbitrator may be entered and enforced by any court
having competent jurisdiction.

13.              Benefit. All the terms and provisions of this Note shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto, and their respective successors and permitted assigns.

[image_109.jpg] 14 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been given (a) on the date they are
delivered if delivered in person; (b) on the date initially received if
delivered by facsimile transmission or email followed by registered or certified
mail confirmation; (c) on the date delivered by an overnight courier service; or
(d) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and Other fees prepaid, if to the
Company addressed to Mr. D. Patrick Six at 8851 Camp Bowie West Boulevard, Suite
240, Fort Worth, Texas 761 16, telephone (817) 709-8567, and email
patrick.six@gwtechinc.com; and if to the Payee addressed to Tunstall Canyon
Group, LLC at 300 County Road 438, Eastland, Texas 76448, and email
stanwoods219@gmail.com. Any party hereto may change its address upon 10 days'
written notice to any other party hereto.

 

15.              Construction. Words of any gender used in this Note shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise. In addition, the pronouns used in this Note shall be understood and
construed to apply whether the party referred to is an individual, partnership,
joint venture, corporation or an individual or individuals doing business under
a firm or trade name, and the masculine, feminine and neuter pronouns shall each
include the other and may be used interchangeably with the same meaning.



 

 

 

16.              Headings. The headings used in this Note are for convenience
and reference only and in no way define, limit, simplify or describe the scope
or intent of this Note, and in no way effect or constitute a part of this Note.

17.              Invalidity. In the event any one or more of the provisions
contained in this Note shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect the other provisions of this Note.

18.              Law Governing. This Note shall be construed and governed by the
laws of the State of Texas, and all obligations hereunder shall be deemed
performable in Tarrant County, Texas.

 

[image_110.jpg]

IN WITNESS WHEREOF, this Note has been issued on December 20, 2017.

 

GREENWAY TECHNOLOGIES, [NC.



[image_005.gif]





